PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,719,066 
Issued: May 6, 2014
Application No. 13/158,915
Filed: 13 Jun 2011
For: SYSTEMS AND METHODS FOR CAPTURING, MANAGING, SHARING, AND VISUALISING ASSET INFORMATION OF AN ORGANIZATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed October 27, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

This patent expired on May 6, 2018 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The instant petition satisfies the requirements set forth above. The required maintenance fee and petition fee have been charged to the authorized deposit account and petitioner has provided a proper statement and adequate explanation of the unintentional delay.

In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.
 
Accordingly, the petition is GRANTED.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions